                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    G. DANIEL WALKER,                          Case No. 19-cv-01430-SI
                                   8                 Plaintiff,

                                                v.
                                                                                   ORDER DISMISSING
                                   9                                               FEDERAL CLAIMS AND
                                                                                   REMANDING ACTION TO
                                  10    W. L. MUNIZ, et al.,                       STATE COURT
                                  11                 Defendants.

                                  12
Northern District of California
 United States District Court




                                  13        G. Daniel Walker commenced this pro se prisoner’s civil action by
                                  14   filing a complaint in San Francisco County Superior Court. Defendants
                                  15   then removed the action to federal court because the complaint’s claims for
                                  16   violations of Walker’s rights under the U.S. Constitution provided federal
                                  17   question jurisdiction.1
                                  18        Pursuant to 28 U.S.C. § 1915A, the court reviewed the complaint,
                                  19   found that it did not state a federal claim upon which relief could be
                                  20   granted, and dismissed it with leave to amend. Docket No. 10. The court
                                  21   gave extensive directions about amendments that needed to be made and
                                  22   set a deadline of July 15, 2019 for Walker to file an amended complaint.
                                  23   Id. at 17. The court cautioned that “[f]ailure to file the amended complaint
                                  24   by the deadline will result in the dismissal of the action.” Id. Walker filed
                                  25   a motion to vacate the order of dismissal with leave to amend. The court
                                  26   denied that motion, and extended the deadline for Walker to file an
                                  27

                                  28
                                            1
                                              A large type font is used in this order at Walker’s request due to his
                                       vision problems. See Docket No. 11 at 3.
                                   1   amended complaint to September 6, 2019. Docket No. 14 at 3. Walker did
                                   2   not file an amended complaint, and the deadline by which to do so has
                                   3   passed. For the foregoing reasons, and the reasons stated in the order of
                                   4   dismissal with leave to amend, the federal claims for relief are
                                   5   DISMISSED for failure to state a claim upon which relief may be granted.
                                   6   The federal claims for relief are the claims for relief asserted under 42
                                   7   U.S.C. § 1983, Title II of the Americans With Disabilities Act, 42 U.S.C.
                                   8   § 12131 et seq. (“ADA”), and § 504 of the Rehabilitation Act, as amended
                                   9   and codified in 29 U.S.C. § 701 et seq. The dismissal of the federal claims
                                  10   for relief is without leave to amend; further leave to amend is not granted
                                  11   because it would be futile as the court has explained the deficiencies in the
                                  12   claims and Walker was unable or unwilling to correct those deficiencies.
Northern District of California
 United States District Court




                                  13        With the dismissal of the federal claims for relief, only state law
                                  14   claims remain. The court declines to exercise supplemental jurisdiction
                                  15   over the state law claims. See 28 U.S.C. § 1367(c).
                                  16        The action is remanded to the San Francisco County Superior Court
                                  17   for such other and further proceedings as that court deems proper. The
                                  18   clerk shall close the file and send the necessary materials to the San
                                  19   Francisco County Superior Court for the remand. The clerk shall make
                                  20   note on those materials that this action was originally filed in San Francisco
                                  21   County Superior Court as Case No. CGC 17-560446.
                                  22

                                  23        IT IS SO ORDERED.

                                  24   Dated: September 24, 2019
                                  25

                                  26                                        _____________________________
                                  27
                                                                            SUSAN ILLSTON
                                                                            United States District Judge
                                  28
                                                                             2
